Adams, J.
i. tax deed: tHifgto^reiief: pleading. The petition shows that although the plaintiff wras at one time the owner of the land in question lie sold it before the commencement of this suit. Whether be conveyed it with a covenant of warranty or not does not appear. The burden of proof is on the plaintiff to show that he had such interest in the property as to entitle him to the relief demanded. We cannot presume that he had. .
The appellant contends that thp demurrer is not sufficient to raise the question as to whether the petition sufficiently shows the plaintiff’s interest or not. But we are of the opinion that the petition being an equitable one, the first ground of demurrer is sufficient.
*535Strictly speaking, a want of legal capacity, which is set up as the second ground, cannot arise from a want of interest in the land. But the statement of want of interest may be regarded as a more definite statement of the first ground, viz: that the facts set up in the petition do not entitle the plaintiff to the relief prayed for. We think that the demurrer was properly sustained.
Affirmed.